Name: 91/522/EEC: Council Decision of 24 September 1991 amending Commission Decision 87/257/EEC as regards the list of establishments in the United States of America approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: character(0)
 Date Published: 1991-10-11

 Avis juridique important|31991D052291/522/EEC: Council Decision of 24 September 1991 amending Commission Decision 87/257/EEC as regards the list of establishments in the United States of America approved for the purpose of importing fresh meat into the Community Official Journal L 283 , 11/10/1991 P. 0014 - 0019COUNCIL DECISION of 24 September 1991 amending Commission Decision 87/257/EEC as regards the list of establishments in the United States of America approved for the purpose of importing fresh meat into the Community (91/522/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Directive 91/69/EEC (2), and in particular Articles 4 (1) and 18 (1) thereof, Whereas a list of establishments in the United States of America approved for the purpose of importing fresh meat into the Community was drawn up initially by Commission Decision 87/257/EEC (3), as last amended by Commission Decision 91/344/EEC (4); whereas the list may be amended at any time in the light of the results of Community inspections carried out in the United States of America; Whereas, during the latest inspection under Article 5 of Directive 72/462/EEC and Article 2 (1) of Commission Decision 86/474/EEC of 11 September 1986 on the implementation of the on-the-spot inspections to be carried out in respect of the importation of bovine animals and swine and fresh meat from non-member countries (5), some improvements were found in certain establishments; Whereas a comparative examination of Directive 72/462/EEC and of United States legislation is to be made shortly; whereas the examination should be completed by 31 March 1992; Whereas a temporary decision should consequently be adopted concerning the import of fresh meat from these establishments; Whereas this decision does not estabish a precedent for future decisions made in accordance with Article 4 of Council Directive 72/462/EEC; Whereas the measures provided for by this Decision are not in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 87/257/EEC is hereby replaced by the text in the Annex to this Decision. Article 2 1. From 1 October 1991, Member States shall authorize imports of fresh bovine and porcine meat from slaughterhouses 253 (Long Prairie Packing Co Inc., Long Prairie, MN), 532 (Northern States Beef, Omaha, NE) and 9400 (Taylor Packing Co Inc., Wyalusing, PA) and the cutting premises listed in the Annex to this Decision. 2. Member States shall authorize imports of fresh beef and veal from establishments 7 (Berliner & Marx South Bend, IN), 410 (Green Bay Dressed Beef Inc., Green Bay, WI), 8984 (Provimi Veal Corp., Seymour, WI) and imports of fresh pigmeat from establishments 3 W (Montfort Pork Inc., Worthington, MN), 244 (IBP, Storm Lake, IA), 244 M (IBP, Madison, NE), 244 P (IBP, Perry, IA), 244 W (IBP, Waterloo, IA), 1620 (Quality Pork Processors Inc., Austin, MN) and 2003 (Cornbelt Meats Inc., Albert Lea, MN) as from a date to be fixed by the Commission once the authorities of the United States of America notify it that the said establishments comply with the terms of the exchange of letters of 7 May 1991 between the Commission and these authorities and, in particular, that all offal intended for human consumption is inspected. 3. The import of fresh bovine and porcine meat from establishments 3 S (Montfort Pork Inc., Marshalltown, IA); 244 C (IBP, Council Bluffs, IA) and 562 (Packerland Packing Co., Green Bay, WI) listed in the Annex to this Decision will start on a date to be fixed in the future and only after the Commission has received the necessary assurances and verified that the necessary improvements have been completed in the said establishments. Article 3 This Decision shall apply until 31 March 1992. It shall be reviewed before that date. Article 4 This Decision is addressed to the Member States. Done at Brussels, 24 September 1991. For the Council The President P. BUKMAN (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 46, 19. 2. 1991, p. 37. (3) OJ No L 121, 9. 5. 1987, p. 46. (4) OJ No L 187, 13. 7. 1991, p. 50. (5) OJ No L 279, 30. 9. 1986, p. 55. ANNEX 'ANNEX List of establishments in the United States of America approved for the purpose of importing fresh meat into the Community Approval No Establishment/address Category (*) SR SL CP CS B S/G P SP 3 S Montfort Pork Inc., Marshalltown, IA Ã  Ã  3 W Montfort Pork Inc., Worthington, MN Ã  Ã  6, 9 7 Berliner & Marx, South Bend, IN Ã  Ã  2 7 A Berliner & Marx, Edgar, WI Ã  Ã  Ã  I-30 New Orleans Inspection Service Inc., New Orleans, LA Ã  1 53 American Freezer Services, Norfolk, NE Ã  1 E-113-W M & R Packing Co., Walterboro, SC Ã  Ã  Ã  I-113 US Cold Storage, Philadelphia, PA Ã  1 I-149 C W Storage, Albany, NY Ã  1 I-162 Americold, Fogelsville, PA Ã  1 I-183 Blue Grass Inspection Service, Philadelphia, PA Ã  1 I-195 Rosenberger's Cold Storage Inc., Hatfield, PA Ã  1 244 IBP, Storm Lake, IA Ã  Ã  7, 9 244 C IBP, Council Bluffs, IA Ã  Ã  244 M IBP, Madison, NE Ã  Ã  5, 9 244 P IBP, Perry, IA Ã  Ã  5, 9 244 W IBP, Waterloo, IA Ã  Ã  7, 9 253 Long Prairie Packing Co. Inc., Long Prairie, MN Ã  Ã  8 I-305 Georgia Ports Authority, Savannah, GA Ã  1 I-320 South Carolina State Ports Authority, North Charleston, SC Ã  1 I-333 Diamond Distribution Center, Newark, DE Ã  1 I-335 Service Cold Storage, Miami, FL Ã  1 I-346 Primliks, Miami, FL Ã  1 382 G Smithfield Packing Co., Norfolk, VA Ã  1 410 Green Bay Dressed Beef Inc., Green Bay, WI Ã  Ã  2 511 Rocco Further Processing, Timberville, VA Ã  Ã  Ã  532 Northern States Beef, Omaha, NE Ã  Ã  2 562 Packerland Packing Co., Green Bay, WI Ã  Ã  E-646 Transcontinent Packing Co., Palestine, TX Ã  Ã  Ã  E-713 Central Nebraska Packing Inc., North Platte, NE Ã  Ã  Ã  1620 Quality Pork Processors Inc., Austin, MN Ã  Ã  6, 9 2003 Cornbelt Meats Inc., Albert Lea, MN Ã  Ã  6, 9 E-2018 Dallas Crown Packing Co., Kaufman, TX Ã  Ã  Ã  2508 The Bruss Company, Chicago, IL Ã  Ã  3001 Capitol Cold Storage, San Antonio, TX Ã  1 3056 Termicol Inc., Wallula, WA Ã  1 3131 Worthington Freezer Warehouse Company, Worthington, MN Ã  1, TF 3136 Fairmont Refrigerated Service Co., Fairmont, MN Ã  1, TF 3149 Millard Warehouse (L & B Corp.), Des Moines, IA Ã  1 3150 Beatrice Cold Storage Warehouse, Denver, CO Ã  1 3157 Des Moines Cold Storage Co. Inc., Des Moines, IA Ã  1 3158 Freezer Services Inc., Amarillo, TX Ã  1 3161 Monument Distribution Warehouse Inc., Indianapolis, IN Ã  1 3164 Americold Corporation, Boston, MA Ã  1 3170 Logansport Refrig Services, Logansport, IN Ã  1 3190 American Freezer Services Inc., Fremont, NE Ã  1 3198 Millard Warehouse (L & B Corp.), Denison, IA Ã  1 3215 Napoleon Warehouse Inc., Napoleon, OH Ã  1 3216 Freezer Services Inc. of Texas, Garden City, KS Ã  1 3219 Merchants Refrigerating Co., Denver, CO Ã  1 3229 Iowa Beef Processors Inc., Emporia, KS Ã  1 3241 AMC Warehouses, Grand Prairie, TX Ã  1 3245 United Refrigerated Services, Marshall, MO Ã  1 3256 Nobel Inc., Denver, CO Ã  1 3261 Rosenberger's Cold Storage Inc., Hatfield, PA Ã  1 3273 Central Nebraska Packing Inc., North Platte, NE Ã  1 3338 Millard Warehouse, Iowa City, IA Ã  1 3363 Millard Warehouse (L & B Corp.), Friona, TX Ã  1 3396 Americold, Bettendorf, IA Ã  1 3397 DFW Cold Storage Inc., Richardson, TX Ã  1 3398 Millard Warehouse, Grand Island, NE Ã  1 3407 Bell Cold Storage, St Paul, MN Ã  1 3431 Texas Cold Storage, Fort Worth, TX Ã  1 3447 Mohawk Cold Storage Division, Wauwatosa, WI Ã  1 3474 Nordic Warehouses Inc., Benson, NC Ã  1 3475 Atlas Warehouse Cold Storage, Green Bay, WI Ã  1 3477 Northland Cold Storage, Greenbay, WI Ã  1 3490 Oneida Cold Storage, Salt Lake City, UT Ã  1 3505 Dakota Cold Storage, Huron, SD Ã  1 3507 Zollinger Cold Storage Corp., Logan, UT Ã  1 3512 Inland Storage Dist Center, Kansas City, KS Ã  1 3524 Trans Continental Cold Storage, Storm Lake, IA Ã  1 3535 Ashland Cold Storage Co., Chicago, IL Ã  1 3552 Cloverleaf Cold Storage Co. (No 2), Sioux City, IA Ã  1 3554 Cloverleaf Cold Storage Co., Sioux City, IA Ã  1 3555 Cloverleaf Cold Storage Co., Sioux City, IA Ã  1, TF 3562 L & B Corporation, Lincoln, NE Ã  1 3573 Albert Lea Freezer Warehouse Co., Albert Lea, MN Ã  1, TF 3610 Millard Cold Storage, Dodge City, KS Ã  1 3688 Newport St Paul Cold Storage, Newport, MN Ã  1 3707 United States Cold Storage Inc., Omaha, NE Ã  1 3722 Des Moines Cold Storage Co. Inc., Des Moines, IA Ã  1, TF 3738 Artesian Ice and Cold Storage Co., St Joseph, MO Ã  1 3748 Cloverleaf Cold Storage Co., Sioux City, IA Ã  1 3854 Merchants Refrigerating Co., Vinita Park, MO Ã  1 3860 Central Storage and Warehouse Inc., Eau Claire, WI Ã  1 3871 York Cold Storage Co., York, NE Ã  1 3910 United States Cold Storage, East Peoria, IL Ã  1 3935 Millard Warehouse, Omaha, NE Ã  1 3942 Wilkerson Cold Storage, Lubbock, TX Ã  1 4215 Mid America Refr. Serv., Omaha, NE Ã  1 E-4816 Great Western Meat Co., Morton, TX Ã  Ã  Ã  E-6043 Florence Packing Co., Stanwood, WA Ã  Ã  Ã  6543 Savannah Cold Storage, Savannah, GA Ã  1 E-7041 Beltex Corporation, Fort Worth, TX Ã  Ã  Ã  7164 Cox Packing Co., Devine, TX Ã  Ã  Ã  7271 Custom Meat Corp., Dallas, TX Ã  Ã  7298 Monfort of Colorado Inc., Harper, KS Ã  Ã  Ã  E-8861 Amfran Packing Co., Plainfield, CT Ã  Ã  Ã  8904 Bell Cold Storage, St Paul, MN Ã  1 8984 Provimi Veal Corp., Seymour, WI Ã  Ã  Ã  3 8984-A Provimi Lamb, Seymour, WI Ã  Ã  E-9294 Cavel West Inc., Redmond, OR Ã  Ã  Ã  9400 Taylor Packing Co Inc., Wyalusing, PA Ã  Ã  7 E-9910 Cavalier Export Co., Evington, VA Ã  Ã  Ã  13182 Mid-Continent Cold Storage, Omaha, NE Ã  1 13247 Gold Leaf of Nebraska, York, NE Ã  Ã  4 E-13439 Archway Packing Co., Desloge, MO Ã  Ã  Ã  E-15849 Cavel International, De Kalb, IL Ã  Ã  Ã  17054 RCS/Smithfield Inc., Smithfield, VA Ã  1 17068 US Coldstorage, Cumberton, NC Ã  1 17461 Millard Refrigerated Services, Greeley, CO Ã  1 17756 Millard Refrigerated Services, Sioux City, IA Ã  1 (*) SL: Slaughterhouse CP: Cutting Premises CS: Cold Store B: Bovine Meat S/G: Sheep Meat/Goat Meat P: Pig Meat SP: Meat from Solipeds SR: Special Remarks 1 = Only storage of meat already finally packaged in approved slaughtering or cutting establishments. 2 = Offal only. 3 = Also for sliced bovine livers. 4 = Only sliced bovine livers. 5 = Tongues and hearts only. 6 = Tongues, hearts and kidneys only. 7 = Tongues, hearts, kidneys and livers only. 8 = Tongues, hearts, kidneys, livers and brains only. 9 = Only packaged meat which has undergone the freezing treatment provided for in Article 3 of Directive 77/96/EEC. TF = The establishments with the indication 'TF' are authorized, within the meaning of Article 4 of Directive 77/96/EEC, to perform the freezing treatment provided for in Article 3 of the same Directive.'